

Exhibit 10.1
JOINDER AGREEMENT
THIS JOINDER AGREEMENT ("Joinder Agreement") is executed as of June 28, 2017, by
DCII-1400 KIFER ROAD, LLC, a Delaware limited liability company (the "Joining
Party") and delivered to KeyBank National Association, as Agent, pursuant to
§5.5 of that certain Second Amended and Restated Credit Agreement dated as of
December 22, 2015, as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement and Amendment to Other Loan Documents dated
September 30, 2016 (as the same has been and may be further varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated,
the "Credit Agreement"), by and among Carter Validus Operating Partnership II,
LP (the "Borrower"), KeyBank National Association, for itself and as Agent, and
the other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.


RECITALS
A.Joining Party is required, pursuant to §5.5 of the Credit Agreement, to become
an additional Subsidiary Guarantor under the Guaranty, the Indemnity Agreement
and the Contribution Agreement.


B.Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a "Subsidiary
Guarantor" and a "Guarantor" under the Credit Agreement, the Guaranty, the
Indemnity Agreement and the other Loan Documents with respect to all the
Obligations of the Borrower now or hereafter incurred under the Credit Agreement
and the other Loan Documents, and a "Subsidiary Guarantor" under the
Contribution Agreement. Joining Party agrees that such Joining Party is and
shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a "Subsidiary
Guarantor" and a "Guarantor" under the Credit Agreement, the Guaranty, the
Indemnity Agreement, the other Loan Documents and the Contribution Agreement.
2.Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated




--------------------------------------------------------------------------------




in the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents applicable to a "Guarantor" or
"Subsidiary Guarantor" are true and correct in all material respects as applied
to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of the
Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Guarantors apply to the Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that the
Joining Party becomes a Subsidiary Guarantor.
3.Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Guaranty, the Contribution Agreement and the Indemnity Agreement heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by Agent, will promptly become a party to the Guaranty,
the Contribution Agreement and the Indemnity Agreement to confirm such
obligation.
4.Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
6.Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.Effective Date. The effective date (the "Effective Date") of this Joinder
Agreement is June 28, 2017.
[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.


"JOINING PARTY"
DCII-1400 KIFER ROAD, LLC, a Delaware limited liability company


By:    Carter Validus Operating Partnership II, LP, a
Delaware limited partnership, its sole member
By:    Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its General Partner
By:/s/ Lisa Collado
Name: Lisa Collado
Title: Authorized Agent
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:/s/ Kristin Centracchio
Name: Kristin Centracchio
Title: Vice President


